OPINION — AG — ** BUDGET COUNCIL — UNIVERSITIES — OPEN MEETING ACT ** WHETHER THE BUDGET COUNCIL OF THE UNIVERSITY OF OKLAHOMA FALLS WITHIN THE DEFINITION OF " PUBLIC BODY " AS THAT TERM IS USED IN THE OPEN MEETING ACT, 25 O.S. 301 [25-301] ET SEQ., CANNOT BE ANSWERED AS A MATTER OF LAW, AND SUCH DETERMINATION IS DEPENDENT UPON WHETHER THE COUNCIL EXERCISES ACTUAL OR DE FACTO DECISION MAKING POWER, WHETHER THE WORK PERFORMED BY THE COUNCIL IS PUBLIC IN NATURE, BOTH OF WHICH ARE FACT QUESTIONS WHICH CANNOT BE ADDRESSED IN AN ATTORNEY GENERAL OPINION. (OPEN MEETING, DEFINITION, BUDGET COUNCIL, FISCAL POLICIES, ' TASK FORCE ', ' STUDY GROUPS ', PUBLIC FUNDS) CITE: 25 O.S. 304 [25-304], 25 O.S. 301 [25-301] (NEAL LEADER)